     Case 2:12-cv-01043-WBS-DB Document 186 Filed 10/02/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ROBERT EDWARD MAURY,                     No. 2:12-cv-1043 WBS DB
13                 Plaintiff,                 DEATH PENALTY CASE
14        v.

15   RONALD DAVIS,                            ORDER
16                 Defendant.

17

18                                 ----oo0oo----
19               Petitioner is a condemned state prisoner proceeding
20   through counsel with a petition for writ of habeas corpus under
21   28 U.S.C. § 2254.     The matter was referred to a United States
22   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
23   Rule 302.
24               On August 28, 2020, the Magistrate Judge filed findings
25   and recommendations herein which were served on all parties and
26   which contained notice to all parties that any objections to the
27   findings and recommendations were to be filed within thirty days.
28
                                          1
     Case 2:12-cv-01043-WBS-DB Document 186 Filed 10/02/20 Page 2 of 3

1    Respondent filed objections to the findings and recommendations.

2               Specifically, respondent argues that petitioner’s

3    motion for equitable tolling is premature under Smith v. Davis,

4    953 F.3d 582 (9th Cir. 2020), and that Smith overruled Calderon

5    v. U.S. Dist. Court for the Cent. Dist. Of Cal. (Beeler), 128

6    F.3d 1283, 1285 (9th Cir. 1997), which upheld prospective

7    equitable tolling of a time limitation.        (See Request for

8    Reconsideration at 3–7.) (ECF No. 184.)        However, the question of

9    prospective tolling of the Antiterrorism and Effective Death

10   Penalty Act (AEDPA) statute of limitation was not before the

11   court in Smith.    Cowan v. Davis, No. 1:19-CV-00745-DAD, 2020 WL

12   4698968 at *4 (E.D. Cal. Aug. 13, 2020).        Moreover, Smith does

13   not expressly overrule or even mention Beeler, and is not

14   irreconcilable with that decision.       Id.

15              Thus, the court rejects respondent’s contention that

16   the Magistrate Judge’s order is clearly erroneous or contrary to

17   law.   See Fed. R. Civ. P. 72(a); see also Local Rule 303(f).

18              In accordance with the provisions of 28 U.S.C. §

19   636(b)(1)(C) and Local Rule 304, this court has conducted a de

20   novo review of this case.      Having carefully reviewed the entire
21   file, the court finds the findings and recommendations to be

22   supported by the record and by proper analysis.

23              IT IS THEREFORE ORDERED that:

24              1.     The findings and recommendations filed August 28,

25   2020 are adopted in full;

26              2.     Petitioner’s motion to stay these proceedings and
27   equitably toll the statue of limitations (ECF No. 179) is

28   granted;
                                          2
     Case 2:12-cv-01043-WBS-DB Document 186 Filed 10/02/20 Page 3 of 3

1                3.   These proceedings are stayed through November 26,

2    2020; and

3                4.   Petitioner is entitled to equitable tolling of the

4    statute of limitations for an additional 90 days through

5    September 7, 2020.

6    Dated:   October 2, 2020

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
